—In an action, inter alia, to recover damages for wrongful death and personal injuries, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Dutchess County (Beisner, J.), entered March 23, 1999, as denied that branch of their motion which was to compel discovery and inspection of certain documents relating to vehicles manufactured by the defendant Navistar International Transportation Corporation.
Ordered that the order is affirmed insofar as appealed from, with costs.
The disclosure available pursuant to CPLR 3101 generally is left to the sound discretion of the trial court (see, Silcox v City of New York, 233 AD2d 494). The Supreme Court providently exercised its discretion in denying the plaintiffs’ request for information concerning Navistar International Transportation Corporation’s design and use of bumper plates and smooth flanges on certain vehicle models. The plaintiffs failed to make a threshold showing of relevance between the vehicle models for which discovery was sought and the vehicle identified as having been involved in the accident (see, Cirineo v Pepsi Cola Bottling Co., 260 AD2d 341). The record contains insufficient proof that the vehicle models for which disclosure was sought are sufficiently similar in design to the vehicle claimed to be *604defective so as to sustain the disclosure sought by the plaintiffs (see, Cirineo v Pepsi Cola Bottling Co., supra; Breslauer v Dan, 150 AD2d 324). O’Brien, J. P., S. Miller, Friedmann and Smith, JJ., concur.